Title: New York Ratifying Convention. Remarks (Melancton Smith’s Version), [14 July 1788]
From: Hamilton, Alexander,Smith, Melancton
To: 


[Poughkeepsie, New York, July 14, 1788]
Mr. Hamilton.   1st. our powers—agreed yt. the Constitution, was advisory—suppose the Constitution advice, we must refer to the instrument—it is impossible that the Convenn. or the people shd. have had in view, such alterations because until they had assented, there was no body to submit amendments to—there being no common body to determine.
Therefore it must of necessity been their view that we shd. alter, as the Legisl. could not known 9 States.
How to know, whether the Counties would chuse, if we had not expected to agree to reject.
1—It does not follow because a legisl. may forbear to exercise a power, therefore that they may abdicate.
Laws ought to be general, and not to extend to a part.
May except against a power, in cases of distress—but does not apply—a Governmt.
The Legislature may to promote the publick good, pledge funds, grant immunities.
Congress may submit them to the assent of 2/3. This takes away the right of judging—cannot do this.
Or else must wait for 9 States—this a contingency.
